EXHIBIT 10.1

EXECUTION VERSION

THIRD AMENDMENT, CONSENT AND LIMITED WAIVER TO CREDIT AGREEMENT AND

OTHER LOAN DOCUMENTS

THIRD AMENDMENT, CONSENT AND LIMITED WAIVER TO CREDIT AGREEMENT AND OTHER LOAN
DOCUMENTS (this “Amendment”) is entered into as of February 12, 2018 among IBG
Borrower LLC, a Delaware limited liability company (the “Borrower”), the
Guarantors under the Agreement; each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”); and Cortland Capital
Market Services LLC, a Delaware limited liability company (“Cortland”) as
Administrative Agent and Collateral Agent (Cortland, together with its
successors and assigns in such capacities, the “Agent”).

WHEREAS, the Borrower and the other Loan Parties have entered into that certain
Credit Agreement dated as of August 2, 2017, among the Borrower, the Guarantors,
the Lenders and the Agent (as amended by that Limited Waiver and Amendment No. 1
dated as of October 27, 2017 and that Second Amendment, Consent and Limited
Waiver to Credit Agreement dated as of November 24, 2017 and as the same has
been further amended, restated, amended and restated, supplemented or otherwise
modified from time to time including by this Amendment, the “Agreement”);

WHEREAS, the Borrower has requested that in accordance with the Agreement, the
Agent and the Required Lenders (A) consent to (x) (i) one or more exchanges of
the 2018 Convertible Notes for 5.75% Convertible Senior Subordinated Secured
Second Lien Notes due 2023 issued pursuant to those certain Exchange Agreements
dated as of the date hereof between certain holders of the 2018 Convertible
Notes and Parent, each substantially in the form attached hereto as Exhibit A
(collectively with such other public or private exchange agreements entered into
from time to time relating to the 2023 Notes Indenture and in substantially the
same form as Exhibit A with such changes as are necessary to reflect the
different economic terms or registered nature of such exchange, the “Exchange
Agreement” and each, an “Exchange Agreement”) and that certain Indenture in the
form attached hereto as Exhibit B, and with such administrative changes as are
necessary to complete information currently bracketed or blank in the form and
which will not be available until the exchange has been consummated (the “2023
Notes Indenture” and such notes, the “2023 Notes”) to be entered into by, among
others, Parent, as company, certain subsidiaries of the Parent (including the
Borrower) as guarantors (collectively, the “Note Guarantors” and each, a “Note
Guarantor”) and The Bank of New York Mellon Trust Company, N.A., a national
banking corporation, as the trustee and collateral agent (called together with
its successors and assigns in such capacity, the “Second Lien Agent”), (ii) the
entrance by the Loan Parties into the Note Documents (as defined in the 2023
Notes Indenture) including the Note Security Documents and the Note Guarantees
pursuant to which the Note Guarantors guarantee the Note Obligations (as defined
in the 2023 Notes Indenture and each in substantially the same form as the
corresponding document with respect to the Loans) and grant a junior security
interest to the Second Lien Agent for the benefit of the holders of the 2023
Notes in the same assets of the Loan Parties which secure the Loans under the
Agreement and (iii) the Agent and the Loan Parties entering into that certain
Intercreditor Agreement in the form attached hereto as Exhibit C, and with such
administrative changes as are necessary to complete information currently
bracketed or blank in the form and which will not be available until the
exchange has been consummated (the “2023 Notes Intercreditor Agreement”) with
the Second Lien Agent (such transactions called together with the amendment to
the Organization Documents of the Parent solely to increase the number of
authorized shares and/or effect a reverse stock split in the manner required to
facilitate such transactions in the manner contemplated in the Exchange
Agreements (the “Parent Organization Document Amendments”), the “2023 Notes
Exchange Transactions”) and (y) the dissolution of ICL-Badgley Mischka Limited
(the “ICL Dissolution”) and (B) agree to make certain amendments and/or waive
certain provisions of the Agreement and the other Loan Documents solely as
expressly set forth herein in order to facilitate (i) the 2023 Notes Exchange
Transactions and the conversion rights described therein and (ii) the ICL
Dissolution;



--------------------------------------------------------------------------------

WHEREAS, Schedule 5.17 of the Agreement and Schedule 6 to the Security Agreement
delivered on the Closing Date included the Trademarks described in Exhibit D
(the “Iconix China Trademarks”) that were contributed to Iconix China Limited
(“Iconix China”) by certain of the Loan Parties in 2008 pursuant to the terms of
that certain Master Trademark Agreement dated as of September 5, 2008 entered
into, by among others, certain of the Loan Parties and Iconix China and certain
other effectuating transfer documents. The Iconix China Trademarks are not and
were not owned solely and exclusively by the Loan Parties at any time on or
after the Closing Date as the Loan Parties represented in Section 5.17 of the
Agreement and in Section 4(f) of the Security Agreement each time such
representations were made on and after the Closing Date (the “Specified
Representations”) and as such the Borrower has requested that the Agent and the
Required Lenders waive the Defaults and the related Event of Default under
Section 8.01(d) arising solely from such Specified Representations (the
“Specified Defaults”) and consent to release their Liens on the Iconix China
Trademarks and to make certain amendments to the Schedule 5.17 of the Agreement
and Schedule 6 to the Security Agreement to reflect the release of the Iconix
China Trademarks;

NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned parties agree as follows:

Section 1. Definitions. Except as otherwise defined in this Amendment,
capitalized terms in this Amendment have the meanings ascribed to such terms in
the Agreement. This Amendment shall constitute a Loan Document for all purposes
of the Agreement and the other Loan Documents.

Section 2. Waiver and Consent.

A. Consent to Entry Into Exchange Agreements and Parent Organization Document
Amendments. Each of the Agent and the Lenders signatory hereto hereby consent to
the entry of the Loan Parties into the Exchange Agreements and the Parent
Organization Document Amendments.

B. Consent to 2023 Notes Exchange Transactions. Subject to the satisfaction of
the conditions precedent under Section 4, each of the Agent and the Lenders
signatory hereto hereby consent to the 2023 Notes Exchange Transactions and the
entry of the Loan Parties into the Notes Documents (including, the Note Security
Documents and the Note Guarantees) and agree that (a) such exchange transaction
is a Permitted Capital Raising Transaction and that each dollar of 2018
Convertible Notes so exchanged shall count as a dollar raised in a Permitted
Capital Raising Transaction for the purpose of satisfying the condition
precedent in Section 4.04(b) of the Agreement to the Second Delayed Draw Term
Loan to raise $100,000,000 during the Delayed Draw Period and (b) the Liens
granted pursuant to the Note Documents are Permitted Encumbrances pursuant to
clause (x) of such definition. For the avoidance of doubt, nothing in this
Section 2A shall be deemed to waive any violation of the Credit Documents which
would occur as a result of the performance of any right or obligation of the
Credit Parties or any other Person under the 2023 Note Documents from time to
time.

C. Consent to ICL Dissolution. Subject to the satisfaction of the conditions
precedent under Section 4, each of the Agent and the Lenders signatory hereto
hereby consent to the ICL Dissolution.



--------------------------------------------------------------------------------

D. Waiver of Specified Defaults and Consent to Release of the Iconix China
Trademarks. Each of the Agent and the Lenders signatory hereto hereby consent to
(i) waive the Specified Defaults and (ii) the release of the Iconix China
Trademarks (the “Iconix China Release”).

The waiver and consents set forth above shall be limited precisely as written
and shall relate solely to the Specified Defaults in the manner they exist on
the date hereof and not to any other change in facts or circumstances occurring
after the date hereof and shall not relate to any other Defaults or Events of
Default now existing or occurring after the date hereof, and shall not in any
way or manner restrict the Agent or any Lender from exercising any rights or
remedies they may have in respect of any Default or Event of Default (including,
for the avoidance of doubt, any Default or Event of Default existing as of the
date hereof which is not a Specified Default) at any time in respect of the
Agreement or any other Loan Document. Nothing herein shall be deemed to
constitute a consent to any other departure from or a waiver of any other term,
provision or condition of the Agreement or any other Loan Document or prejudice
any right or remedy that the Agent or any Lender may have or may in the future
have.

Section 3. Amendments to Agreement. Subject to the satisfaction of the terms and
conditions set forth in Section 4, the Agreement is hereby amended as of the
Third Amendment Effective Date as follows:

A. Section 1.01 of the Agreement is hereby amended by (i) deleting the
definition of “Collateral Questionnaire”, (ii) deleting the reference to the
Collateral Questionnaire in the definition of “Loan Documents” and (iii) adding
the following new defined terms in the appropriate alphabetical order:

“2023 Convertible Notes” means the 5.75% Convertible Senior Subordinated Secured
Second Lien Notes due 2023 issued pursuant to that certain Indenture dated as of
the Third Amendment Effective Date (as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time in
accordance with the terms hereof and the Intercreditor Agreement, the “2023
Notes Indenture”) entered into by, among others, Parent, as company, certain
subsidiaries of the Parent (including the Borrower) as guarantors (collectively,
the “Note Guarantors” and each, a “Note Guarantor”) and The Bank of New York
Mellon Trust Company, N.A., a national banking corporation, as the trustee
(called together with its successors and assigns in such capacity, the “Second
Lien Notes Trustee”) and collateral agent (called together with its successors
and assigns in such capacity, the “Second Lien Agent”).

“2023 Note Documents” means the “Note Documents” as defined in the 2023 Notes
Indenture (as in effect on the Third Amendment Effective Date and as the same
may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time in accordance with the terms hereof and the
Intercreditor Agreement).

“2023 Notes Exchange Transactions” shall have the meaning given to such term in
the Third Amendment.

“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
the Third Amendment Effective Date, entered into by among others, the Agent, as
first lien agent and the Second Lien Notes Trustee, as second lien notes
trustee.



--------------------------------------------------------------------------------

“Third Amendment” means that certain Third Amendment, Consent and Limited Waiver
to Credit Agreement and Other Loan Documents dated as of February 12, 2018 and
entered into by, among others, the Loan Parties, the Agent and the Lenders.

“Third Amendment Effective Date” shall mean the date on which all of the
conditions precedent set forth in Section 4 to the Third Amendment have been
satisfied.

B. As of the Third Amendment Effective Date and after giving effect to the 2023
Exchange Transactions, clause (x) of the definition of “Permitted Encumbrances”
in Section 1.01 of the Agreement is amended and restated as follows:

 

  i. (x) Liens securing Indebtedness permitted by clauses (j) and (s) of
“Permitted Indebtedness” incurred during the Delayed Draw Period (or any
Permitted Refinancing thereof in accordance with such clauses); provided that
such Liens are junior in priority to the Liens securing the Obligations and
subject to a customary “silent” second lien intercreditor agreement in form and
substance satisfactory to the Agent (acting at the direction of the Required
Lenders acting reasonably).”.

C. Section 7.06 (g) of the Agreement is hereby deleted and replaced in its
entirety with the following:

“(g) the Loan Parties and their Subsidiaries may make cash payments in lieu of
issuing fractional shares in connection with (i) the exercise of warrants,
options or other securities convertible into or exchangeable for Equity
Interests, of any such Person; provided that no such cash payments shall be made
pursuant to this clause (g) in respect of the 2023 Notes in excess of $1,000,000
in the aggregate for the term of this Agreement, or (ii) in connection with the
issuance of any dividend otherwise permitted to be made under this
Section 7.06”.

D. Section 7.06 of the Agreement is hereby amended by:

 

  i. deleting the “or” at the end of clause (h);

 

  ii. deleting the “.” at the end of clause (i) and inserting “or” and the
following:

“(j) for each of the following clauses (x) and (y) to the extent permitted by
the terms hereof, of the Intercreditor Agreement and Article 6 of the 2023 Notes
Indenture, any (x) payments of cash (paid by the Borrower or Parent) solely with
respect to fractional shares not to exceed $1,000,000 in the aggregate and/or
Equity Interest of Parent (other than Disqualified Stock) to a holder (or for
the benefit of the holder) of the 2023 Notes upon the conversion thereof in
accordance with the terms thereof or (y) any payments of regularly scheduled
cash interest in respect of the 2023 Notes.

E. Section 7.07 of the Agreement is hereby amended by:

 

  i. deleting the “and” at the end of clause (d);

 

  ii. deleting the “.” at the end of clause (e) and inserting the following:



--------------------------------------------------------------------------------

    “, (f) regularly scheduled interest payments and payments of fees, expenses
and indemnifications obligations in respect of the 2023 Notes when due and in
amounts not to exceed amounts required to be paid with respect thereto, and
permitted under the Intercreditor Agreement, the terms hereof and Article 6 of
the 2023 Notes Indenture and (g) payments with, or conversions to, Equity
Interests of Parent (other than Disqualified Stock).”.

F. Section 7.10 of the Agreement is hereby amended and restated in its entirety
as follows:

“7.10 Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that
(a) limits the ability (i) of any Subsidiary to make Restricted Payments or
other distributions to any Loan Party or to otherwise transfer property to or
invest in a Loan Party, (ii) of any Subsidiary to Guarantee the Obligations,
(iii) of any Subsidiary to make or repay loans to a Loan Party, or (iv) of the
Loan Parties to create, incur, assume or suffer to exist Liens on property of
such Person in favor of the Agent provided, however, that (y) clause (a)(i) and
clause (a)(iv) shall not prohibit (1) any negative pledge incurred or provided
in favor of any holder of Indebtedness permitted under clause (d) of the
definition of Permitted Indebtedness solely to the extent any such negative
pledge relates to the property financed by or the subject of such Indebtedness,
(2) customary provisions restricting subletting or assignment of any lease
entered into in the Ordinary Course of Business, (3) customary provisions
restricting assignment of any licensing entered into in the Ordinary Course of
Business, (4) encumbrances or restrictions on deposits imposed by customers
under agreements entered into in the Ordinary Course of Business, (5) customary
provisions in joint venture agreements and other similar agreements applicable
to joint ventures permitted hereunder (other than any Loan Party) and applicable
solely to such joint venture, (6) restrictions on the transfer of any asset
pending the close of the sale of such asset so long as such restriction applies
only to such assets to be sold, (7) any agreement or instrument governing
Indebtedness assumed in connection with a Permitted Acquisition, to the extent
the relevant encumbrance or restriction was not agreed to or adopted in
connection with, or in anticipation of, the respective Permitted Acquisition and
does not apply to any Loan Party or any Subsidiary of any Loan Party, or the
property of any such Person, other than the property acquired in such Permitted
Acquisition, (8) restrictions set forth in the 2023 Notes Documents as in effect
on the Third Amendment Effective Date, (9) restrictions imposed by any agreement
relating to Indebtedness permitted by this Agreement to be incurred after the
Third Amendment Effective Date if the relevant restrictions, taken as a whole,
are not materially less favorable to the Loan Parties or the Lenders than the
restrictions contained in this Agreement, taken as a whole, (10) customary
provisions restricting assignment of any governmental contract entered into in
the Ordinary Course of Business, and (z) clause (a) shall not prohibit
restrictions incurred or provided in favor of any holder of Indebtedness
permitted under clause (r) of the definition of “Permitted Indebtedness”, solely
to the extent any such restrictions relate to the applicable Available Amount
Acquisition Target and its Subsidiaries acquired in an Acquisition utilizing the
Available Amount and or (b) requires the grant of a Lien to secure an obligation
of such Person if a Lien is granted to secure another obligation of such Person,
other than as set forth in the 2023 Notes Documents as in effect on the Third
Amendment Effective Date.”



--------------------------------------------------------------------------------

G. Section 7.12(a)(i) of the Agreement is hereby amended and restated in its
entirety as follows:

“(i) Amend, modify, terminate or waive any of a Loan Party’s or a Subsidiary’s
under (A)(1) other than with respect to the Borrower, its Organization Documents
in a manner materially adverse to the Credit Parties (in their capacities as
such) and (2) with respect to the Borrower, its Organization Documents without
the prior written consent of Agent (acting at the direction of the Required
Lenders), (B) any documentation relating to any Indebtedness for borrowed money
that is unsecured or Subordinated Indebtedness that would, when taken as a
whole, be materially adverse to the Credit Parties (in their capacities as such)
(provided that it is understood that any amendments, modifications and/or
waivers to the 2023 Notes and the 2023 Note Documents that are permitted under
the Intercreditor Agreement shall be permitted and shall not be considered
materially adverse to the interests of the Credit Parties), (C) any Material
License which would have a material adverse impact on the Lenders (in their
capacities as such) (as reasonably determined by the Agent), without the prior
express written consent of the Agent (acting at the direction of the Required
Lenders) or (D) any Material Contract in a manner that would be materially
adverse to the financial condition of the Parent, the Borrower or any of its
Subsidiaries.”

H. Section 10.06(b)(ii) of the Agreement is hereby deleted in its entirety.

I. Certain disclosure schedules to the Agreement will be amended as may be
agreed in writing by the Loan Parties and the Required Lenders by supplemental
schedules in form satisfactory to the Required Lenders and to be delivered to
the Agent prior to the Third Amendment Effective Date.

Section 4. Conditions Precedent. The consent and limited waivers set forth in
Section 2(B) and Section 2(C) and the amendments set forth Section 3 shall
become effective, as of the date hereof, upon satisfaction of the following
conditions (the “Third Amendment Effective Date”):

(a) The Agent shall have received the following, each in form and substance
reasonably satisfactory to the Agent and the Required Lenders:

(i) a counterpart signature page of this Amendment duly executed by the
Borrower, the Guarantors, each Lender party to the Agreement and the Agent;

(ii) duly executed copies of the Exchange Agreements to be dated as of the date
hereof;

(iii) duly executed copies of the 2023 Notes Indenture, the 2023 Notes
Intercreditor Agreement and each of the Note Security Documents to be entered
into in connection therewith; and



--------------------------------------------------------------------------------

(iv) a certificate of a Responsible Officer of the Parent addressed to the
Lenders, in form and substance satisfactory to the Lead Lender and certifying as
to the matters specified therein.

(b) All accrued fees and reasonable and documented expenses of the Agent and
Lenders (including the reasonable and documented fees and expenses of external
counsel (including Milbank, Tweed, Hadley & McCloy LLP and any local counsel to
the Lead Lender and Holland & Knight LLP and any local counsel to the Agent))
and invoiced to the Borrower at least one day prior to such date shall have been
paid.

Section 5. Reference to and Effect on the Agreement and the Loan Documents. On
and after the Third Amendment Effective Date, each reference in the Agreement or
Loan Documents to “this Agreement”, “the Loan Documents”, “hereunder”, “hereof”
or words of like import referring to the Agreement and each of the other Loan
Documents to “the Agreement”, “the Loan Documents”, “thereunder”, “thereof” or
words of like import referring to the Agreement and/or the Loan Documents, shall
mean and be a reference to the Agreement and/or the Loan Documents, as amended
by this Amendment.

Section 6. Representations and Warranties; Ratification of Obligations.

The Loan Parties represent and warrant that (i) ICL-Badgley Mischka Limited does
not own any assets or property with a value in excess of $100,000 in aggregate
and (ii) they do not (nor do any of their Subsidiaries or Securitization
Entities) solely and exclusively own all right, title and interest in and to, or
possess a valid and enforceable license to use, all the Iconix China Trademarks
set forth on Exhibit D. Further, after giving effect to the consents,
amendments, supplements and modifications contained herein and in the
supplemental schedules to the Agreement, the supplementary schedules to the
Security Agreement in connection herewith (collectively, the “Third Amendment
Supplements”) and (a) (i) each of the representations and warranties set forth
in Article V of the Agreement are true and correct in all material respects on
and as of the Third Amendment Effective Date, except to the extent that such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties remain true and correct in all material
respects as of such earlier date and, in the case of any of the foregoing, other
than representations that are qualified by materiality, which are true and
correct in all respects; (ii) no Default or Event of Default has occurred and is
continuing; and (iii) no event, change or condition has occurred that has had or
could reasonably be expected to have, a Material Adverse Effect and (b) each
Loan Party (i) confirms its Obligations (including any guarantee obligation)
under each Loan Document, in each case as amended, supplemented or modified
after giving effect to this Amendment and the Third Amendment Supplements,
(ii) confirms that its Obligations as amended, supplemented or modified hereby
under the Agreement are entitled to the benefits of the pledges and guarantees,
as applicable, set forth in the Loan Documents, in each case, as amended,
supplemented or modified after giving effect to this Amendment (including as
such grants have been amended, supplemented or modified by this Amendment and
the Third Amendment Supplements), (iii) confirms that its Obligations under the
Agreement constitute Obligations and (iv) agrees that the Agreement as amended,
modified or supplemented hereby is the Agreement under and for all purposes of
the Agreement and the other Loan Documents. Each party, by its execution of this
Amendment, hereby confirms that the Obligations shall remain in full force and
effect (except as such Obligations have been expressly supplemented, amended or
modified hereby or by the Third Amendment Supplements), and such Obligations
shall continue to be entitled to the benefits of the grant set forth in the
Collateral Documents, as amended, supplemented or modified hereby.

Section 7. Severability. Any provision of this Amendment held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such



--------------------------------------------------------------------------------

invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions of this Amendment; and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

Section 8. Headings. Headings herein are for convenience only and shall not be
relied upon in interpreting or enforcing this Amendment.

Section 9. Miscellaneous. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
amendatory instrument and any of the parties hereto may execute this Amendment
by signing any such counterpart. This Amendment and the rights and obligations
of the parties hereunder (including any claims sounding in contract law or tort
law arising out of the subject matter hereof and any determinations with respect
to post-judgment interest) shall be governed by, and shall be construed and
enforced in accordance with, the laws of the State of New York.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first above
written.

 

PARENT:             ICONIX BRAND GROUP, INC.,      a Delaware corporation     
By:  

/s/ David Jones

     Name: David Jones      Title: Chief Financial Officer BORROWER:            
IBG BORROWER LLC,      a Delaware limited liability company      By:  

/s/ David Jones

     Name: David Jones      Title: Chief Financial Officer

[Signature Page to Third Amendment to Credit Agreement]



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTORS:

 

ARTFUL HOLDINGS LLC,

a Delaware limited liability company

   

ICON ENTERTAINMENT LLC,

a Delaware limited liability company

By:   

/s/ David Jones

    By:  

/s/ David Jones

Name:    David Jones     Name:   David Jones Title:    Chief Financial Officer  
  Title:   Chief Financial Officer

BADGLEY MISCHKA LICENSING LLC,

a Delaware limited liability company

   

ICON DE BRAND HOLDINGS CORP.,

a Delaware corporation

By:   

/s/ David Jones

    By:  

/s/ David Jones

Name:    David Jones     Name:   David Jones Title:    Chief Financial Officer  
  Title:   Chief Financial Officer

BRIGHT STAR FOOTWEAR LLC,

a New Jersey limited liability company

   

ICONIX ECOM, LLC,

a Delaware limited liability company

By:   

/s/ David Jones

    By:  

/s/ David Jones

Name:    David Jones     Name:   David Jones Title:    Chief Financial Officer  
  Title:   Chief Financial Officer

ICON CANADA JV HOLDINGS CORP.,

a Delaware corporation

      By:   

/s/ David Jones

      Name:    David Jones       Title:    Chief Financial Officer      

[Signature Page to Third Amendment to Credit Agreement]



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTORS (continued):

 

ICONIX CA HOLDINGS LLC,

a Delaware limited liability company

   

IP HOLDINGS UNLTD LLC,

a Delaware limited liability company

By:   

/s/ David Jones

    By:  

/s/ David Jones

Name:    David Jones     Name:   David Jones Title:    Chief Financial Officer  
  Title:   Chief Financial Officer

ICONIX LATIN AMERICA LLC,

a Delaware limited liability company

   

IP MANAGEMENT LLC,

a Delaware limited liability company

By:   

/s/ David Jones

    By:  

/s/ David Jones

Name:    David Jones     Name:   David Jones Title:    Chief Financial Officer  
  Title:   Chief Financial Officer

IP HOLDINGS AND MANAGEMENT CORPORATION,

a Delaware corporation

   

MICHAEL CARUSO & CO., INC.,

a California corporation

By:   

/s/ David Jones

    By:  

/s/ David Jones

Name:    David Jones     Name:   David Jones Title:    Chief Financial Officer  
  Title:   Chief Financial Officer

IP HOLDINGS LLC,

a Delaware limited liability company

   

MOSSIMO HOLDINGS LLC,

a Delaware limited liability company

By:   

/s/ David Jones

    By:  

/s/ David Jones

Name:    David Jones     Name:   David Jones Title:    Chief Financial Officer  
  Title:   Chief Financial Officer

[Signature Page to Third Amendment to Credit Agreement]



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTORS (continued):

 

MOSSIMO, INC.,

a Delaware corporation

   

PILLOWTEX HOLDINGS AND MANAGEMENT LLC,

a Delaware limited liability company

By:   

/s/ David Jones

    By:  

/s/ David Jones

Name:    David Jones     Name:   David Jones Title:    Chief Financial Officer  
  Title:   Chief Financial Officer

OFFICIAL-PILLOWTEX LLC,

a Delaware limited liability company

   

SCION BBC LLC,

a Delaware limited liability company

By:   

/s/ David Jones

    By:  

/s/ David Jones

Name:    David Jones     Name:   David Jones Title:    Chief Financial Officer  
  Title:   Chief Financial Officer OP HOLDINGS AND MANAGEMENT CORPORATION, a
Delaware corporation    

SCION LLC,

a Delaware limited liability company

By:   

/s/ David Jones

    By:  

/s/ David Jones

Name:    David Jones     Name:   David Jones Title:    Chief Financial Officer  
  Title:   Chief Financial Officer

OP HOLDINGS, LLC,

a Delaware limited liability company

   

SHARPER IMAGE HOLDINGS AND MANAGEMENT CORP.,

a Delaware corporation

By:   

/s/ David Jones

    By:  

/s/ David Jones

Name:    David Jones     Name:   David Jones Title:    Chief Financial Officer  
  Title:   Chief Financial Officer

[Signature Page to Third Amendment to Credit Agreement]

 



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTORS (continued):

 

SHARPER IMAGE HOLDINGS LLC,

a Delaware limited liability company

   

UMBRO SOURCING LLC,

a Delaware limited liability company

By:   

/s/ David Jones

    By:  

/s/ David Jones

Name:    David Jones     Name:   David Jones Title:    Chief Financial Officer  
  Title:   Chief Financial Officer

STUDIO HOLDINGS AND MANAGEMENT

CORPORATION, a Delaware corporation

   

UNZIPPED APPAREL LLC,

a Delaware limited liability company

By:   

/s/ David Jones

    By:  

/s/ David Jones

Name:    David Jones     Name:   David Jones Title:    Chief Financial Officer  
  Title:   Chief Financial Officer

STUDIO IP HOLDINGS LLC,

a Delaware limited liability company

   

ZY HOLDINGS AND MANAGEMENT

CORP., a Delaware corporation

By:   

/s/ David Jones

    By:  

/s/ David Jones

Name:    David Jones     Name:   David Jones Title:    Chief Financial Officer  
  Title:   Chief Financial Officer

UMBRO IP HOLDINGS LLC,

a Delaware limited liability company

   

LC PARTNERS US, LLC,

a Delaware limited liability company

By:   

/s/ David Jones

    By:  

/s/ David Jones

Name:    David Jones     Name:   David Jones Title:    Chief Financial Officer  
  Title:   Chief Financial Officer

[Signature Page to Third Amendment to Credit Agreement]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND COLLATERAL AGENT:

CORTLAND CAPITAL MARKET

SERVICES LLC

By:  

/s/ Matthew Tryba

Name:    

Matthew Tryba

Title:  

Associate Counsel



--------------------------------------------------------------------------------

LENDERS:

DEUTSCHE BANK AG, NEW YORK

BRANCH

By:  

/s/ Fredric R. Rosenberg

Name:    

Fredric R. Rosenberg

Title:  

Managing Director

By:  

/s/ Stephen Wollman

Name:  

Stephen Wollman

Title:  

Managing Director

 

TSCO LENDING FUND ICAV

Acting by and through its Alternative

Investment Fund Manager

Orchard Global Asset Management LLP

By:  

/s/ Andrew Weber

Name:    

Andrew Weber

Title:  

Partner